Citation Nr: 0218616	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  99-05 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran is a thirty-year military retiree.  His 
military service includes active duty service from May 
1987 to July 1992.  An official record of his prior 
service dates is not on file.  It appears from unofficial 
records in the file that such prior service began in 1962.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a August 1998 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Boise, Idaho, which, in pertinent part, denied the 
veteran's claims of entitlement to service connection for 
left elbow, right shoulder, and right knee disorders. 

The veteran provided oral testimony before a Hearing 
Officer at the RO in March 2002, a transcript of which has 
been associated with the claims file.


REMAND

In his March 1999 substantive appeal (VA Form 9), the 
veteran requested a hearing before a Member of the Board 
at the RO.  A review of the record reveals that, in April 
2000, the RO sent a letter to the veteran acknowledging 
his request for a personal hearing before a traveling 
Member of the Board and asked whether he still wanted a 
Travel Board hearing.  The veteran responded 
affirmatively.  Thereafter, in correspondence dated in 
July 2001 the veteran, via his representative, requested 
that the hearing scheduled in July 2001 be postponed and 
rescheduled for the middle of August 2001.  See 38 C.F.R. 
§ 20.704(c) (2002).  It was also indicated in the July 
2001 correspondence that the veteran wanted a local 
hearing.  A local hearing was held in March 2002.

In November 2002, the RO received a letter from the 
veteran wherein he requested clarification of the type of 
hearing that was held, local versus Travel Board.  He 
stated "I want my appeal to go through every level of 
review regardless of the endorsement."  The RO has not 
responded to the veteran's query.  It appears from the 
veteran's letter that he still desires a hearing before a 
Member of the Board.

While he was afforded a hearing before a Hearing Officer 
at the RO in March 2002, he has never been afforded a 
hearing before a Member of the Board, pursuant to his 
request, and the veteran never withdrew such hearing 
request.  See 38 C.F.R. § 20.704(e) (2002).  Therefore, a 
hearing before a Member of the Board at the RO should be 
scheduled.  An appellant, or an appellant's 
representative, may request a hearing before the Board at 
a VA field facility when submitting the substantive appeal 
or anytime thereafter.  38 C.F.R. § 20.703 (2002).  
Pursuant to 38 C.F.R. § 20.700(a) (2002), a hearing on 
appeal will be granted if a veteran, or a veteran's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an 
appeal only after affording the veteran an opportunity for 
a hearing.  See 38 U.S.C.A. § 7107(b) (West Supp. 2002).  
Because the Board may not proceed with an adjudication of 
the veteran's claim without affording him an opportunity 
for the hearing he requested, a remand is required.

Accordingly, this case is remanded for the following:

The RO should take steps to schedule 
the veteran for a hearing, to be held 
at the RO in Boise, Idaho, before a 
Member of the Board.  Appropriate 
notification should be given to the 
veteran, and such notification should 
be documented and associated with the 
veteran's claims folder.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision 
of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).



